CRUMLISH, Jr., President Judge.
I agree that the Township’s method of assessment violates the Transportation Partnership Act, but for reasons other than those stated by the majority.
Section 3(a)(2) of the Act allows a municipality broad discretion when financing a highway project. No specific assessment method is mandated therein. The only limitation pertinent here is that the municipality impose a fair and reasonable assessment on each benefitted property using a formula based on a property’s actual or projected use.
This ordinance violates the Act not because it derives the existing property owner’s contribution from the Township’s general revenue funds but because there is no precise formula by which to assess existing properties individually and thus insure that all properties are assessed in proportion to their actual or projected benefit.
*124As the common pleas court astutely noted, the undeveloped property owners who pay a one-time assessment when a building permit is issued also contribute taxes to the Township’s general fund. Thus, these owners are actually paying for more than the sixty-percent assessment established by the .ordinance and thereby bear a burden greater than their expected benefit.